DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s  1-3, 8, 13-14, and 16-18 are   rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Gregory et. al. (US 8866918)

Regarding claim 1 Gregory teaches (figs. 1-4) a camera module comprising:
a support structure (2) having an internal space (col. 5, lines 50-54);
a movable body (10) disposed in the internal space of the support structure (col. 5, lines 50-54); 
and a plurality of driving wires (32) supporting the movable body in the internal space of the support structure and configured to move the movable body relative to the support structure, each of the driving wires being made of a shape-memory alloy and having one end connected to the support structure, and another end connected to the movable body (col. 8, lines 37-51),
where an angle between the movable body and each of the driving wires is maintained at 15.5° or less at all positions to which the movable body is movable by the driving wires (col. 8, lines 37-51).

Regarding claim 2 Gregory teaches (figs. 1-4) a camera module where, the driving wires comprise four groups of driving wires, and each of the groups of driving wires comprises two driving wires (col. 8, lines 37-51).

Regarding claim 3 Gregory teaches (figs. 1-4) a camera module where,  each of the two driving wires of each of the four groups of driving wires has the one end 

Regarding claim 8 Gregory teaches (figs. 1-4) a camera module where, the movable body has a plurality of side surfaces, and comprises a plurality of support members each mounted at a fixed position on a respective one of the side surfaces of the movable body (34; col. 9, lines 23-38), where each of the driving wires has the one end connected to the support structure, and the other end connected to a respective one of the support members (col. 9, lines 13-22) .

Regarding claim 13 Gregory teaches (figs. 1-4) a camera module where, the movable body has a plurality of side surfaces, and each of the driving wires is connected to a respective one of the side surfaces of the movable body so that each of the side surfaces of the movable body has a single one of the driving wires connected thereto (col. 9, lines 13-22) .

Regarding claim 14 Gregory teaches (figs. 1-4) a camera module where, the movable body comprises a plurality of mounting tools each disposed on a respective one of the side surfaces of the movable body, and each of the driving wires is connected to a respective one of the mounting tools (34; col. 9, lines 23-38).

Regarding claim 16 Gregory teaches (figs. 1-4) a camera module comprising:
a support structure (2) having an internal space (col. 5, lines 50-54);

and a plurality of driving wires (32) supporting the movable body in the internal space of the support structure and configured to move the movable body relative to the support structure, each of the driving wires being made of a shape-memory alloy and having one end connected to the support structure, and another end connected to the movable body (col. 8, lines 37-51),
where each of the driving wires is configured to be elongated to move the movable body in one of three axis directions (col.7, lines 32-42).

Regarding claim 17 Gregory teaches (figs. 1-4) a camera module comprising:
a support structure (2) having an internal space (col. 5, lines 50-54);
a movable body (10) disposed in the internal space of the support structure; 
and a plurality of driving wires supporting the movable body in the internal space of the support structure and configured to move the movable body in a first axis direction and a second axis direction relative to the support structure, each of the driving wires being made of a shape-memory alloy and having one end connected to the support structure, and another end connected to the movable body (col. 8, lines 37-51),
where first driving wires of the driving wires are operable to move the movable body only in the first axis direction, and second driving wires of the driving wires are operable to move the movable body only in the second axis direction (col.8, lines 23-36).

.

Allowable Subject Matter
Claims 4-7, 9-12, 15, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Robert E. Tallman/           Primary Examiner, Art Unit 2872